Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 10911876.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 12 of the Patent 10911876 teaches all the limitations of claims 1 and 12 of the instant application. Therefore, the claims of the instant application are broader variations of the patented claim. Dependent claims 2-11, and 13-20 are obvious variations of the patented claims 1-20.
Patent 10911876
Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts, wherein at least part of the compound vibration parts is made of stainless steels, the compound vibration parts are connected to a magnet component, the magnet component is 

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts, at least part of the compound vibration parts being made of stainless steels; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having two resonance peaks, frequencies of the two resonance peaks being catchable with human ears, and sounds being generated 



12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent 10609496 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 3 and 12 of the Patent 10609496 teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Patent 10609496 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.

Patent 10609496
Instant Application 13954367
1. A method for improving sound quality of a bone conduction speaker, wherein the method comprises providing a bone conduction speaker, the bone conduction speaker comprising: a housing, a a second vibration conductive plate embedded in the at least one vibration board, and a first vibration conductive plate, spanning between and functionally connected to walls of the housing and being which the transducer suspends therefrom, wherein the first vibration conductive plate is connected to a panel and the at least one vibration board through a connecting portion, and transmitting sound through the bone conduction speaker such that the first vibration conductive plate generates a first resonance peak, while the vibration board and the second vibration conductive plate generate at least two other resonance peaks.

3. The method of claim 1, wherein the transducer includes at least one voice coil and at least one magnetic circuit, the 
10. A bone conduction speaker, comprising: a housing, a transducer, including at least one vibration board and a second vibration conductive plate embedded the vibration board, and a first vibration conductive plate, spanning between and functionally connected to walls of the housing and being which the transducer suspends therefrom, wherein the first vibration conductive plate is connected to a panel and the vibration board through a connecting portion, wherein the bone conduction speaker is configured to transmit a sound such that the first vibration conductive plate generates a first resonance peak, while the vibration board and the second vibration conductive plate generate at least two other resonance peaks.

12. The bone conduction speaker of claim 10, wherein the transducer includes at least one voice coil and at least one magnetic circuit, the voice coil is connected to the vibration board, and the magnetic circuit is connected to the second vibration conductive plate.
frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Patent 8891792.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 5 and 18 of the Patent 8891792 teaches all the limitations of claims 1 and 12 of the instant application. Therefore, the claims of the instant application are broader variations of the patented claim. Dependent claims 2-11, and 13-20 are obvious variations of the patented claims 1-20.
Patent 8891792
Instant Application 17161717
1. A compound vibration device in a bone conduction speaker, comprising: a vibration conductive plate, and a vibration board; wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by 

    2. The compound vibration device according to claim 1, wherein the vibration conductive plate is set as a first torus, and at least two first rods thereof converge to its center. 

    3. The compound vibration device according to claim 2, wherein the vibration board is set as a second torus, and at least two second rods thereof converge to its center. 

    4. The compound vibration according to claim 3, wherein the first torus is fixed on a magnetic system. 

and fixed on the second torus. 

14. A bone conduction speaker, comprising a compound vibration device having a vibration conductive plate and a vibration board; wherein: the vibration conductive plate is physically connected with the vibration board, and vibrations generated by the vibration conductive plate and the vibration board have two resonance peaks which are among the frequencies catchable with human ears, and sounds are generated by the vibrations transferred through a human bone. 

    15. The bone conduction speaker according to claim 14, wherein the vibration conductive plate is set as a first torus, and at least two first rods thereof converge to its center. 

    16. The bone conduction speaker according to claim 15, wherein the vibration board is set as a second torus, and at least two second rods thereof converge to its center. 

    17. The bone conduction speaker according to claim 16, wherein the first torus is fixed on a magnetic system. 

    18. The bone conduction speaker according to claim 17, further comprising a voice coil, wherein the voice coil is driven by the magnetic system and is fixed on the second torus. 



12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 9402116 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 5 and 18 of the Patent 9402116 teaches all the limitations in 

Patent 9402116
Instant Application 17161717
1. A compound vibration device in a bone conduction speaker, comprising: a first plate; and a second plate; wherein the first plate is connected to the second plate, vibrations generated by the first plate and the second plate have two different resonance peaks, and sounds are generated by the vibrations transferred through a human bone. 

    2. The compound vibration device according to claim 1, wherein the first and wherein the vibration conductive plate is set as a first torus, and at least two first rods thereof converge to its center. 

    3. The compound vibration device according to claim 2, wherein the vibration board is set as a second torus, and at least two second rods thereof converge to its center. 

    4. The compound vibration according to claim 3, wherein the first torus is fixed on a magnetic system. 

    5. The compound vibration according to claim 4, further comprising a voice coil, wherein the voice coil is driven by the magnetic system and fixed on the second torus.



    15. The bone conduction speaker according to claim 14, wherein the first plate is a vibration conductive plate and the second plate is a vibration board, and wherein the vibration conductive plate is set as a first torus, and at least two first rods thereof converge to its center. 

    16. The bone conduction speaker according to claim 15, wherein the vibration board is set as a second torus, and at least two second rods thereof converge to its center. 

    17. The bone conduction speaker according to claim 16, wherein the first torus is fixed on a magnetic system. 

    18. The bone conduction speaker according to claim 17, further comprising a voice coil, wherein the voice coil is driven by the magnetic system and is fixed on the second torus. 



12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent 10117026 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 5 and 17 of the Patent 10117026 teaches all the limitations in the claims 1 and 12 of instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Patent 10117026 to 

Patent 10117026
Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising: a first vibrating plate connected to a magnetic component; and a second vibrating plate, at least a part of the first vibrating plate physically attaching to at least a part of the second vibrating plate, the first vibrating plate and the second vibrating plate being configured to generate vibrations having two different resonance peaks, sounds being generated by the vibrations transferred through a human bone. 

    2. The vibration device according to claim 1, wherein the first vibrating plate has a vibration conductive plate and the second vibrating plate has a vibration board, the vibration conductive plate including a first torus and at least two first rods, the at least two first rods converging to a center of the first torus. 

    3. The vibration device according to claim 2, wherein the vibration board has a second torus and at least two second rods, the at least two second rods converging to a center of the second torus. 

    4. The vibration device according to claim 3, wherein the first torus is fixed on the magnetic component. 

    5. The vibration device according to claim 4, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus. 



    15. The bone conduction speaker according to claim 14, wherein the first vibrating plate has a vibration conductive plate and the second vibrating plate has a vibration board, the vibration conductive plate including a first torus and at least two first rods, the at least two first rods converging to a center of the first torus. 

    16. The bone conduction speaker according to claim 15, wherein the vibration board has a second torus and at least two second rods, the at least two second rods converging to a center of the second torus. 

    17. The bone conduction speaker according to claim 16, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and is fixed on the second torus. 




12. A bone conduction speaker, comprising: a vibration device having 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 80 of copending application 17/169514 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 80 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. 
 
Copending application 17/169514
Instant Application 17161717
77. A bone conduction speaker, comprising: a housing, a transducer, a first vibration conductive plate, and a contact side, wherein: the first vibration conductive plate spans between walls of the housing and generates a first resonance peak; the transducer connects to the housing through the first vibration conductive plate and generates at least another resonance peak; and the contact side connects to the first vibration conductive plate through a connection portion, the contact side at least includes a contact surface, wherein the contact surface is configured to contact and transmit vibration to a user, the contact surface having a gradient structure such that a force between the contact surface and the user is unevenly distributed on the contact surface.

78. The bone conduction speaker of claim 77, wherein the transducer includes at least one vibration board and a second vibration conductive plate.

80. The bone conduction speaker of claim 78, wherein the transducer includes at least one voice coil and at least one magnetic circuit, the at least one voice coil being connected to the vibration board, the at least one magnetic circuit being connected to the second vibration conductive plate.




12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.



Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 80 of copending application 17/169475 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 80 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of copending application 17/169475 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.

Copending application 17/169475
Instant Application 17161717
77. A bone conduction speaker, comprising: a housing, a transducer, a first vibration conductive plate, and a contact side, wherein: the first vibration 

78. The bone conduction speaker of claim 77, wherein the transducer includes at 

80. The bone conduction speaker of claim 78, wherein the transducer includes at least one voice coil and at least one magnetic circuit, the at least one voice coil being connected to the vibration board, the at least one magnetic circuit being connected to the second vibration conductive plate.


12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 80 of copending application 17/169583 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 80 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of copending application 17/169583 to achieve the 

Copending application 17/169583
Instant Application 17161717
77. A bone conduction speaker, comprising: a housing, a transducer, a first vibration conductive plate, and a contact side, wherein: the first vibration conductive plate spans between walls of the housing and generates a first resonance peak; the transducer connects to the housing through the first vibration conductive plate and generates at least another resonance peak; and the contact side connects to the first vibration conductive plate through a connection portion, the contact side at least includes a contact surface, wherein the contact surface is configured to contact and transmit vibration to a user, a force between the contact surface and the user being larger than a first threshold and 

78. The bone conduction speaker of claim 77, wherein the transducer includes at least one vibration board and a second vibration conductive plate.

80. The bone conduction speaker of claim 78, wherein the transducer includes at least one voice coil and at least one magnetic circuit, the at least one voice coil being connected to the vibration board, the at least one magnetic circuit being connected to the second vibration conductive plate.


12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170847.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 and 14 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.
Copending application 17/170847
Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate; and a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker, wherein the vibration of the voice coil drives the compound vibration parts or the first vibration conductive plate to generate vibrations having at least two resonance peaks, frequencies of the at 

14. A bone conduction speaker, comprising: a vibration device having compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate; and a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker, wherein the vibration of the voice coil drives the compound vibration parts or the first vibration conductive plate to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone.


12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170840.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 5 and 16 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.
Copending application 17/170840
Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks which are among the frequencies catchable with human ears, a difference between frequencies of the at least two resonance peaks is no less than 

2. The vibration device according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

3. The vibration device according to claim 2, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

4. The vibration device according to claim 3, wherein the first torus is fixed on a magnetic component.

5. The vibration device according to claim 4, further comprising a voice coil, wherein 

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks which are among the frequencies catchable with human ears, a difference between frequencies of the at least two resonance peaks is no less than 200 Hz, and sounds are generated by the vibrations transferred through a human bone.

13. The bone conduction speaker according to claim 12, wherein the vibration conductive plate includes a first 

14. The bone conduction speaker according to claim 13, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

15. The bone conduction speaker according to claim 14, wherein the first torus is fixed on a magnetic component.

16. The bone conduction speaker according to claim 15, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.


12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of 
Copending application 17/170817
Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

2. The vibration device according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first 

3. The vibration device according to claim 2, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

4. The vibration device according to claim 3, wherein the first torus is fixed on a magnetic component.

5. The vibration device according to claim 4, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration 

13. The bone conduction speaker according to claim 12, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

14. The bone conduction speaker according to claim 13, wherein the vibration board includes a second torus and at least two second rods, the at least 

15. The bone conduction speaker according to claim 14, wherein the first torus is fixed on a magnetic component.

16. The bone conduction speaker according to claim 15, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.


12. A bone conduction speaker, comprising: a vibration device having 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 16 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 


Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and a headset bracket configured to provide a clamping force between the bone conduction speaker and a user when the bone conduction speaker is in contact with the user.

16. A bone conduction speaker, comprising: a vibration device having compound vibration parts connected to a magnet component, wherein the magnet and a headset bracket configured to provide a clamping force between the bone conduction speaker and a user when the bone conduction speaker is in contact with the user.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170879.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 15 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which 

Copending application 17170879
Instant Application 17161717
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and at least one contact surface configured to contact and transmit vibration to a user, the contact surface including a gradient structure causing an uneven distribution of forces on the contact surface when in contact with the user.

15. A bone conduction speaker, comprising: a vibration device having compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and at least one contact surface configured to contact and transmit vibration to a user, the contact surface including a gradient structure causing an uneven distribution of forces on the contact surface when in contact with the user.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218292.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 14 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218292
Instant Application 17161717
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations 

11. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

12. The bone conduction speaker according to claim 11, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.



14. The bone conduction speaker according to claim 13, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.
80 Hz-18000 Hz, and sounds are generated 

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218494.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 11 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218494
Instant Application 17161717
1. A bone conduction speaker, comprising: a vibration device comprising 

8. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

9. The bone conduction speaker according to claim 8, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

10. The bone conduction speaker according to claim 9, wherein the first torus is fixed on at least a portion of the magnetic system.


80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218279.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 16 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218279
Instant Application 17161717
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations 

13. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

14. The bone conduction speaker according to claim 13, wherein the vibration board includes a second torus 

15. The bone conduction speaker according to claim 14, wherein the first torus is fixed on a magnetic component.

16. The bone conduction speaker according to claim 15, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218645.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 14 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218645
Instant Application 17161717
1. An acoustic output apparatus, comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and an interactive control component configured to allow an interaction between a user and the acoustic output apparatus.

11. The acoustic output apparatus of claim 1, wherein the vibration conductive plate includes a first torus and at least 

12. The acoustic output apparatus of claim 11, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

13. The acoustic output apparatus of claim 12, wherein the first torus is fixed on a magnetic component.

14. The acoustic output apparatus of claim 13, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218528.  Although the conflicting claims are not identical, they 

Copending application 17218528
Instant Application 17161717
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a magnetic connector configured to charge the bone conduction speaker when the 

12. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

13. The bone conduction speaker according to claim 12, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

14. The bone conduction speaker according to claim 13, wherein the first torus is fixed on a magnetic component.

15. The bone conduction speaker according to claim 14, further comprising 
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218599.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 17 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218599
Instant Application 17161717
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at 

14. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

15. The bone conduction speaker according to claim 14, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

16. The bone conduction speaker according to claim 15, wherein the first torus is fixed on a magnetic component.

17. The bone conduction speaker according to claim 16, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218804.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 14 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218804
Instant Application 17161717


11. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

12. The bone conduction speaker according to claim 11, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

13. The bone conduction speaker according to claim 12, wherein the first torus is fixed on a magnetic component.


80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17219814.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 16 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17219814
Instant Application 17161717
1. A speaker, comprising: one or more status sensors configured to detect status information of a user; at least one low-frequency acoustic driver configured to generate at least one first sound, a frequency of the at least one first sound 

13. The speaker of claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

14. The speaker of claim 13, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

15. The speaker of claim 14, wherein the first torus is fixed on a magnetic component.

16. The speaker of claim 15, further comprising a voice coil, wherein the voice 
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 14 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17219814
Instant Application 17161717
1. An acoustic output apparatus, comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at 

11. The acoustic output apparatus e according to claim 1, wherein the vibration conductive plate includes a first torus and at least two first rods, the at least two first rods converging to a center of the first torus.

12. The acoustic output apparatus according to claim 11, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.



14. The acoustic output apparatus according to claim 13, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218677.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 20 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218677
Instant Application 17161717
1. A bone conduction speaker, comprising: a vibration device comprising 

17. The bone conduction speaker according to claim 1, wherein the vibration conductive plate includes a first 

18. The bone conduction speaker according to claim 17, wherein the vibration board includes a second torus and at least two second rods, the at least two second rods converging to a center of the second torus.

19. The vibration device according to claim 18, wherein the first torus is fixed on a magnetic component.

20. The vibration device according to claim 19, further comprising a voice coil, wherein the voice coil is driven by the magnetic component and fixed on the second torus.
80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2003/0012395) in view of Heuvel (US 2012/0286765).

Regarding claim 1, Fukuda teaches A vibration device in a bone conduction speaker (Fukuda figure 7 and ¶0002, “bone conduction speaker”), comprising: compound vibration parts (Fukuda figure 7, vibration portion 26, vibration block 27), wherein the compound vibration parts are connected to a magnet component (Fukuda figure 7, yoke 23, magnet 22), the magnet component is configured to drive a voice coil to vibrate (Fukuda figure 7, voice coil 21), and the vibration of the voice coil drives the compound vibration parts to generate vibrations (Fukuda figure 7 and ¶0004, “the yoke 23 provided with the voice coil 21 and the magnet 22 is fixedly and sounds are generated by the vibrations transferred through a human bone (Fukuda figure 7 and ¶0002, “bone conduction speaker”), however does not explicitly teach having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz.

Heuvel teaches vibration parts generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz (Heuvel figure 18 and ¶0102, “actuator 1440 has two resonance peaks 1810 and 1812,” within frequency 100-10000Hz).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Fukuda to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056).

Regarding claims 3 and 14, Fukuda in view of Heuvel teaches wherein the compound vibration parts include two or more vibration parts (Fukuda figure 7, vibration portion 26, and vibration block 27).



Regarding claims 5 and 16, Fukuda in view of Heuvel teaches wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board (Fukuda figure 7, vibration portion 26, and vibration block 27).

Regarding claim 9, Fukuda in view of Heuvel teaches wherein the vibration board has an indentation at a center of the vibration board (Fukuda figure 1 and ¶0014, vibration block 10 is fixedly mounted on a ceiling surface of the interior of the housing 2 through a plurality of screws 11), the indentation adapting to the at least one vibration conductive plate (Fukuda figure 7, vibration portion 26, and vibration block 27 are screwed together).

Regarding claim 10, Fukuda in view of Heuvel teaches wherein a lower resonance peak of the at least two resonance peaks is equal to or lower than 900 Hz and a higher resonance peak of the at least two resonance peaks is equal to or lower than 9500 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”).

Regarding claims 11 and 20, Fukuda in view of Heuvel teaches wherein a difference between the frequencies of the at least two resonance peaks is at least 200 

Regarding claim 12, Fukuda teaches A bone conduction speaker (Fukuda figure 7 and ¶0002, “bone conduction speaker”), comprising: a vibration device having compound vibration parts (Fukuda figure 7, vibration portion 26, vibration block 27); and a magnet component connected to the compound vibration parts (Fukuda figure 7, yoke 23, magnet 22) configured to drive a voice coil to vibrate (Fukuda figure 7, voice coil 21), wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations (Fukuda figure 7 and ¶0004, “the yoke 23 provided with the voice coil 21 and the magnet 22 is fixedly mounted on a bottom surface of the interior of the housing 24 which is provided with an opening 28 in its upper surface; the vibrating plate 25 is fixedly mounted on an upper surface of the yoke 23; and, a vibrating portion 26 is vibrated in operation, fixedly mounted on the vibrating plate 25 through the vibration block 27”) sounds are generated by the vibrations transferred through a human bone (Fukuda figure 7 and ¶0002, “bone conduction speaker”), however does not explicitly teach at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz.

Heuvel teaches at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz (Heuvel figure 18 and ¶0102, “actuator 1440 has two resonance peaks 1810 and 1812,” within frequency 100-10000Hz).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Fukuda to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056).

Claims 6-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2003/0012395) in view of Heuvel (US 2012/0286765) in further view of Mathis (US 4418248).

Regarding claims 6 and 17, Fukuda in view of Heuvel does not explicitly teach wherein at least part of the vibration conductive plate is fixed on the magnetic component via a grommet.

Mathis teaches wherein at least part of the vibration conductive plate is fixed on the magnetic component via a grommet (Mathis figure 2, retainer cap 30 or flange 19).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Mathis to improve the known bone conduction device Fukuda in view of Heuvel to achieve the predictable result of a light weight dual element hearing device (Mathis Col 1 lines 57-60).



Regarding claims 8 and 19, Fukuda in view of Heuvel in further view of Mathis teaches wherein the magnetic component comprises: a bottom plate (Mathis figure 2, molded plastic disc 26); an annular magnet attaching to the bottom plate (Mathis figure 2, molded plastic disc 26); an inner magnet concentrically disposed inside the annular magnet (Mathis figure 2, pole piece 28); an inner magnetic conductive plate attaching to the inner magnet (Mathis figure 2, permanent magnet 31); an annular magnetic conductive plate attaching to the annular magnet (Mathis figure 2, outer pole piece 29); and a grommet attaching to the annular magnetic conductive plate (Mathis figure 2, retainer cap 30 or flange 19).

Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein at least part of the compound vibration parts is made of stainless steels, a thickness of the compound vibration parts made of stainless steels is 0.1-0.2 mm” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652